April 24, 2015 WBI ABSOLUTE RETURN BALANCED FUND No Load WBADX Institutional WBBAX WBI ABSOLUTE RETURN BALANCED PLUS FUND No Load WBPNX Institutional WBBPX WBI ABSOLUTE RETURN DIVIDEND INCOME FUND No Load WBDNX Institutional WBDIX WBI ABSOLUTE RETURN DIVIDEND GROWTH FUND No Load WBIDX Institutional WBDGX (each a “Fund”, collectively the “Funds”) Each Fund is a series of Advisors Series Trust. Supplement to the Summary Prospectuses, Prospectus and Statement of Additional Information (“SAI”) each dated March 30, 2015 Effective immediately, Mr. Craig French will no longer serve as Portfolio Manager and Fund co-portfolio manager to the Funds.Therefore, please disregard all references to Mr. French in the Summary Prospectuses, Prospectus and SAI for the Funds. ***** Please retain this Supplement with your Summary Prospectuses, Prospectus and SAI. The date of this Supplement is April 24, 2015.
